Citation Nr: 0532407	
Decision Date: 12/01/05    Archive Date: 12/21/05

DOCKET NO.  95-19 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in No. Little Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for multiple 
disabilities, claimed as due to herbicide exposure.

2.  Entitlement to VA benefits based on birth defects of a 
child or miscarriages of a spouse, claimed as due to 
herbicide exposure.

3.  Entitlement to an increased disability evaluation for 
service-connected spondylolysis, L5, currently evaluated as 
forty (40) percent disabling. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel 


INTRODUCTION

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of July 1994 and June 1995 rating decisions of the 
No. Little Rock, Arkansas, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  Appeal to the Board was 
perfected as to the issues listed on the title page of this 
decision.  The Board twice remanded the claim, in 1997 and 
2003, for further development.  

In May 1997, the veteran testified in person at a Board 
hearing before Veterans Law Judge (VLJ) N. Phillips, sitting 
in No. Little Rock, Arkansas.  In September 2002, the veteran 
was notified that he is entitled to a second Board hearing 
opportunity, as VLJ Phillips is no longer employed at the 
Board and a claimant is entitled to have his case decided by 
the VLJ who presided over his hearing.  The notice informed 
him that, if he does not respond within 30 days, VA would 
assume that he does not desire a second Board hearing.  The 
record, to date, does not reflect return communication from 
the veteran, and thus, the Board finds no due process defect 
with respect to this issue.

The appeal as to the agent orange-related claims (issues 
numbered 1 and 2) is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the veteran if further action is required on his part.

FINDING OF FACT

Service-connected lumbar disability is manifested essentially 
by complaints of chronic low back pain and associated 
functional limitations; spondylolysis at L5 based on X-ray 
evidence; and objective evidence of some decrease in 
limitation of motion of the lumbar spine, with associated 
pain.  The record does not support objective findings as to 
incapacitating episodes or neurological deficit attributable 
to service-connected lumbar disability.   


CONCLUSION OF LAW

The criteria for a schedular rating higher than 40 percent 
for spondylolysis, L5, are not met.  38 U.S.C.A. § 1155 (West 
2002); 38  C.F.R. §§ 4.71a, Diagnostic Codes 5003 (2005); 
5285-5295 (2002) and (2003), 5235-5243 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Evaluation - Lumbar Spondylolysis

As an initial matter, the Board notes service connection for 
spondylolysis, L5, has been in effect since August 22, 1968, 
the day after discharge from service.  See January 1969 
rating decision granting service connection therefor.  A 40 
percent rating has been in effect since October 25, 1988.  As 
such, the lumbar disability increased rating claim presently 
before the Board, filed in 1995, strictly speaking, falls 
within the parameters of Francisco v. Brown, 7 Vet. App. 55, 
58 (1994) (In general, where, as here, the claim presented is 
one for an increased rating for a disability for which 
service connection was established years before, the primary 
concern is the current level of disability.).  

Nonetheless, the Board is mindful that, given the lengthy 
appeal period in this claim, consideration of "staged" 
ratings (separate increased ratings based upon various time 
periods as evidence warrants) could be fairer to the veteran 
and more accurately reflect the extent of the service-
connected disability during the appeal period.  Thus, 
notwithstanding Francisco, the Board is open to considering 
this claim as one akin to that in Fenderson v. West, 12 Vet. 
App. 119, 126 (2001), which allows for "staged" ratings in 
cases where appeal is taken from a rating decision assigning 
an initial rating coincident to the grant of service 
connection.  Doing so would be consistent with various 
provisions requiring VA to consider the whole recorded 
history in evaluating disabilities.  See generally 38 C.F.R. 
§§ 4.1, 4.2 (2005); Schafrath v. Derwinski, 1 Vet. App. 589 
(1991)).

VA's Schedule for Rating Disabilities in 38 C.F.R. Part 4 
sets forth separate rating codes for various disabilities.  
The ratings in the Schedule basically represent average 
impairment in earning capacity from such diseases or injuries 
incurred or aggravated during service and residual conditions 
in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.1 (2005).  The basis of disability evaluations is 
the ability of the body as a whole to function under the 
ordinary conditions of daily life, including employment.  38 
C.F.R. § 4.10 (2005).  

Musculoskeletal disability, such as the back disability at 
issue here, is primarily the inability to perform normal 
working movements of the body with normal excursion, 
strength, speed, coordination, and endurance.  38 C.F.R. § 
4.40 (2005).  Evaluation of joint disabilities rated on 
limitation of motion requires consideration of functional 
loss due to pain under 38 C.F.R. § 4.40 and functional loss 
due to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Consideration is to be given 
to whether there is less movement than normal, more movement 
than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity or 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).

The intent of the schedule is to recognize painful motion 
with joint or periarticular pathology as productive of 
disability.  VA is to recognize actually painful, unstable, 
or maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  The 
joints involved should be tested for pain on both active and 
passive motion, in weight-bearing and non weight-bearing and, 
if possible, with the range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2005).

The veteran's lumbar disability consistently has been rated 
in accordance with old Diagnostic Code 5293.  This Code (see 
38 C.F.R. § 4.71a (2002)), which evaluates intervertebral 
disc syndrome, was revised during the appeal period effective 
on September 23, 2002, and on September 26, 2003.  See 67 
Fed. Reg. 54,345-54,349 (2002) and 68 Fed. Reg. 51,454-51,458 
(2003), respectively.  The current version reflects a 
revision of all of the spine rating criteria and includes 
revisions made in 2003, and is codified in 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243 (2005).  New Diagnostic Code 5243 
is specific to intervertebral disc syndrome.   

According to precedent opinion of the VA General Counsel, 
where a law or regulation is amended while an increased 
rating claim is pending, as is the case here with respect to 
spine disability, the Board should first determine whether 
application of the revised criteria would result in 
impermissible retroactivity, and to ensure that such 
application does not extinguish any rights or benefits the 
claimant had prior to the revision.  See VAOPGCPREC 7-2003 
(Nov. 19, 2003).  If the revised criteria are more favorable 
to the claimant, implementation of such criteria cannot be 
any earlier than the effective date of revision, as a matter 
of law.  See 38 U.S.C.A. § 5110(g) (West 2002).  If the pre-
amended criteria are more favorable, then VA can apply them, 
but only through the period up to the effective date of the 
revision.  Thus, the Board considers various criteria 
promulgated during the appeal period, bearing in mind that it 
may apply those most favorable to the veteran up to the date 
of any revision.  It discusses below only certain of the 
various criteria that could reasonably be construed to apply 
to the veteran's disability, as some criteria clearly do not 
apply here (see, e.g., Codes in 38 C.F.R. § 4.71a (2002) 
pertaining to ankylosed spine, cervical spine disability).
     
First, as to old Diagnostic Code 5293 in effect before 
September 2002, it assigned a noncompensable rating for post-
operative, cured status; and 10 and 20 percent ratings for 
mild or moderate (with recurring attacks) symptoms, 
respectively.  A 40 percent rating was assigned for severe 
symptoms with recurring attacks and with intermittent relief.  
A 60 percent rating was assigned for pronounced 
intervertebral disc syndrome with persistent symptoms 
compatible with sciatic neuropathy, with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

As for Diagnostic Codes 5293 (2003) and 5243 (2005), they are 
similar to the extent that they explicitly recognize 
neurological deficit as a key symptom associated with 
intervertebral disc syndrome.  (Even old Diagnostic Code 
5293, pre-revision, seems to have recognized objective 
evidence of symptoms like sciatic neuropathy with 
characteristic pain, muscle spasms, and absent ankle jerk, as 
those that might indicate neurological abnormality.)  

The Board has carefully reviewed the evidence of record dated 
within the last decade to determine whether symptomatology 
commensurate to higher rating under old or revised Diagnostic 
Code 5293, or Diagnostic Code 5243 is presented.  It does 
not.  While the Board acknowledges the veteran's lay 
statement in his December 1995 VA Form 9 that he does have 
"muscle spasm, ankle jerk with little or no relief," this 
language found in the old Diagnostic Code 5293 for a 60 
percent rating is intended to require objective (clinical) 
evidence of such symptomatology.    

Medical records dated in and after 1995 specific to the 
lumbar disability are relatively few in number, and consist 
of VA outpatient treatment records documenting several 
complaints of low back pain, with most of the pertinent 
records dated in 1995, and a few in 1996; and VA compensation 
and pension orthopedic (C&P) examination reports dated in 
1997 and in 2004.  They do not reflect outpatient treatment 
from the late 1990s and forward.  The Board has carefully 
reviewed all of these records, and they do not document 
clinical finding of sciatic neuropathy, with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings attributed to L5 spondylolysis.  
In fact, the 1997 C&P report explicitly states that the 
veteran has no sensory impairment in the lower extremities, 
including the feet, and no sciatic neuropathy.  The neurology 
portion of the 1997 examination resulted in a determination 
as to "no objective evidence of neurological deficit."  It 
is noted that the veteran's medical history, as noted by the 
C&P examiner, includes a significant motorcycle accident 
post-service, which apparently resulted in bilateral leg 
fracture; while the 1997 C&P examination report does not 
explicitly state so, the veteran's complaints as to numbness 
in the lower extremities apparently is associated with such 
history, given the conclusion that no neurological deficit is 
to be associated with the 
service-connected disability.  Nor do any records, including 
C&P reports, document complaints of bowel or bladder 
impairment that is commonly recognized as a neurological 
manifestation.  See Note (1) to 38 C.F.R. § 4.71a (2005), 
which specifies that symptoms like bowel and bladder 
impairment could be indicative of neurological deficit.  
  
Also, while the 2004 C&P report does note radiculopathy and 
neuropathy, neither is associated with service.  While the 
Board acknowledges, as discussed below in the REMAND portion 
of this decision, that the 2004 C&P examinations were 
performed by a physician's assistant and not a medical 
doctor, the lack of notation as to clinical evidence of 
neurological deficit in the entire record, a medical doctor's 
"concurrence" in January 2005 as to the physician's 
assistant's reports, collectively, are probative evidence.  
The Board is not convinced that the physician's assistant's 
notation of radiculopathy and neuropathy, with no 
documentation of clinical evidence thereof in the record 
dating back to 1995, is sufficient basis to conclude that 
neurological deficit definitely associated with the service-
connected disability does exist.       

Based upon all of the above, the Board does not find adequate 
evidence to assign more favorable ratings, whether based on 
old or revised Diagnostic Code 5293, or Diagnostic Code 5243, 
to the extent they consider intervertebral disc syndrome 
manifestations, to include neurological deficit. 
  
Also, current Diagnostic Codes 5293 (2003) and 5243 (2005) 
consider incapacitation due to disc symptomatology.  The 
regulations define "incapacitating episodes" as those 
requiring bed rest ordered by a doctor, or confinement to a 
hospital or other care facility due to the significance of 
spinal symptoms, regardless of segment of the spine affected.  
No medical evidence dated within the last decade documents 
lumbar symptoms so severe that the veteran was rendered 
incapacitated.  It is probative that, while the veteran has 
complained of persistent back pain (see veteran's 1997 
hearing testimony), at no time since 1995 was he ever ordered 
by a doctor to remain in bed, or was hospitalized due to back 
problems.  In fact, as stated earlier, other than several 
complaints in the mid-1990s as to back pain, VA clinical 
records since then are sparse and do not reveal finding as to 
significant back symptomatology.  Even the lack of treatment 
for back problems after the mid-1990s itself is telling.  In 
fact, even as long ago as in March 1995, a VA medical report 
bearing this date - which the RO construed as an informal 
increased rating claim - memorializes a VA medical 
professional's communication to the veteran that his "back 
was not severe enough to require hospitalization."  
Moreover, the 2004 C&P report explicitly states: "There was 
no functional impairment requiring hospital treatment or 
bedrest over the past year . . ."  

Based upon the above, the Board does not find adequate 
evidentiary bases to assign a more favorable rating under 
Diagnostic Code 5293 (2002) and (2003), or Diagnostic Code 
5243 (2005).   

Notwithstanding the above, the Board has considered all spine 
rating criteria in effect during the appeal period to 
determine whether a more favorable decision is warranted on 
such other criteria.  Criteria in 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2003), for lumbosacral strain, assigns 
a zero percent rating for slight subjective symptoms only; a 
10 percent rating based upon characteristic pain on motion; 
and a 20 percent rating based upon evidence of muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  The highest rating of 40 
percent requires evidence of severe symptoms, with listing of 
the whole spine to opposite side, positive Goldthwaite's 
sign, marked limitation of forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of these 
symptoms with abnormal mobility on forced motion.  The 
veteran continues to complain of chronic low back pain, but 
does not present objective evidence severe lumbar 
symptomatology for which a maximum 40 percent rating is 
available; this rating percentage is already in effect under 
another Code, and a separate or additional scheduler rating 
based upon lumbosacral strain would be tantamount to 
impermissible pyramiding.  See 38 C.F.R. § 4.14.  

The Board also has considered various criteria, old and new, 
specific to limitation of motion due to spine disability.  
See old Diagnostic Code 5292 (2002), which assigns 10, 20, 
and 40 percent ratings, respectively, for slight, moderate, 
and severe limitation of motion of the lumbar spine.  The old 
criteria did not contain defined standards of limitation of 
motion.  To aid in the Board's evaluation of the extent of 
severity based upon limited motion - slight, moderate, severe 
- based upon the old rating criteria, the Board has 
considered 38 C.F.R. § 4.71a (2005), Plate V diagrams of 
normal range of motion.  For the thoracolumbar spine, normal 
forward flexion is from 0-90 degrees; backward extension is 
from 0-30 degrees; right/left lateral flexion is from 0-30 
degrees; and right/left rotation is from 0-30 degrees.  

The new spine criteria (2005) provide more precise, objective 
measurements for gauging the extent of limitation of motion.  
Under these criteria, a 10 percent rating is warranted if 
forward flexion of the thoracolumbar spine is greater than 60 
degrees but not greater than 85 degrees; or if the combined 
range of motion of the thoracolumbar spine is greater than 
120 degrees but not greater than 235 degrees; or if there is 
muscle spasm, guarding, or localized tenderness not resulting 
in abnormal gait or abnormal spine contour; or if there is 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted if forward 
flexion of the thoracolumbar spine is greater than 30 degrees 
but not greater than 60 degrees; or if the combined range of 
motion of the thoracolumbar spine is not greater than 120 
degrees; or if there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spine 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent rating is assigned for forward 
flexion of the cervical spine 15 degrees or less, or 
favorable ankylosis of the entire cervical spine.  A 40 
percent rating is assigned for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  A 100 percent rating is assigned for 
unfavorable ankylosis of the entire spine. ("Unfavorable 
ankylosis" is defined, in pertinent part, as "a condition 
in which the entire thoracolumbar or cervical or entire spine 
is fixed in flexion or extension."  See id., Note (5).)  
These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine."  68 Fed. 
Reg. at 51,455 (Supplementary Information).  

The veteran's disability does not include manifestations like 
ankylosis or spinal fracture.  As such, the Board considers 
the new spine criteria to the extent that they address 
specific measurements in degrees of diminished mobility.   

Notes to 38 C.F.R. § 4.71a (2005) specify that normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  Note (2).  Provided, 
however, that, in exceptional cases, an examiner may state 
that because of age, body habitus, neurologic disease, or 
other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
generally recognized by VA.  Note (3).  Further, the term 
"combined range of motion" refers to "the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation"; provided, however, 
that the aforementioned normal ranges of motion for each 
component of spinal motion, as recognized by VA, are the 
maximum that can be used for calculation of the combined 
range of motion, and each range of motion measurement is to 
be rounded to the nearest five degrees.  Notes (2) and (4).

As reflected in 1997 and 2004 C&P reports, the veteran had 
flexion ranging from 10 to 30 degrees; extension from zero to 
10 degrees; right/left lateral flexion ranging from 15 to 30 
degrees; and right/left rotation ranging from zero to 30 
degrees.  These range-of-motion figures reflect diminished 
range of motion, and complaints of pain at upper end of range 
of motion are acknowledged.  However, they cannot support 
higher ratings based on limitation of motion under the 
current criteria, because, for 50 or 100 percent ratings, 
there has to be ankylosis of at least part of the spine.  
This is clearly not the case here; no evidence of record 
describes the veteran's spine as ankylosed, fixed, immobile, 
or the like.  Moreover, under Diagnostic Code 5292 (2002), 
the highest rating permissible for "severe" limitation of 
motion is 40 percent, and this rating already has been 
assigned under Diagnostic Code 5293.  Limitation of motion 
and effect of pain on functional limitation are discussed in 
more detail below.  

The Board acknowledges rating criteria concerning arthritis, 
as well as various DeLuca factors concerning functional 
impairment.  Under 38 C.F.R. § 4.71a (2005), Diagnostic Code 
5003, degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint(s) 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  The veteran has been diagnosed 
with spondylolysis at L5, based upon VA X-rays taken in 1995 
and 1997; minimal osteopenia is noted in the 1997 X-ray 
report.        
  
However, under Diagnostic Code 5003, an additional rating is 
assigned when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes.  Here, the range-of-motion findings clearly 
would have supported at least the minimum compensable rating, 
but not ratings higher than the 40 already in effect; an 
additional rating under 5003 is permitted where range-of-
motion results do not support schedular compensable rating.  

The Board also acknowledges Hicks v. Brown, 8 Vet. App. 417 
(1995), which essentially provides that, under Diagnostic 
Code 5003 and 38 C.F.R. § 4.59, painful motion of a major 
joint or group of minor joints caused by degenerative 
arthritis established by X-ray evidence is to be deemed 
limited motion even though range of motion may be possible 
beyond the point when pain sets in.  Hicks also is related to 
DeLuca considerations, as the latter consider functional 
limitation due to factors like pain, weakness, and 
fatigability.  

The 1997 C&P report states that the veteran "gave a history 
that would place him as apprehensive as to onset of increased 
pain severity . . . I am unable to reach a conclusion as to 
the findings on X-ray being productive of excessive 
fatigability . . . prognosis looks good that he will not 
develop instability."  These findings, considered along with 
lack of clinical records pertaining to the back dated in the 
late 1990s forward (which, if presented, could indicate 
significant ongoing exacerbations affecting functioning) and 
lack of objective evidence of marked functional impairment in 
recent examination findings, do not adequately support 
additional rating assignment based on DeLuca and/or Hicks.  
Here, if the Board were to assign such additional rating, it 
would have to do so largely based on lay complaints of 
chronic pain and functional impairment, and not clinical 
bases.  Functional loss due to pain - the veteran's chief 
complaint - must be supported by adequate pathology.  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Based upon the foregoing, the Board does not find evidence 
sufficient to warrant additional or higher rating(s) than the 
40 percent already in effect.  It has considered the whole 
record consistent with Schafrath, as well as Part 4 
provisions and 38 C.F.R. § 4.71a diagnostic criteria, old and 
new, whether or not raised as an issue by the veteran or his 
accredited service representative, and does not find other 
criteria more closely analogous to the disability than as 
discussed above or which would afford the veteran more 
favorable rating(s).   

As the preponderance of the evidence is against higher 
rating(s), the Board does not apply the benefit-of-reasonable 
doubt rule.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 4.3 (2005).  

On a final note, while the Board has found the 2004 C&P 
examination reports inadequate as to the agent orange-related 
claims not yet found to attributable to service (see REMAND), 
the findings therein are relevant and sufficient for the 
purposes of ascertaining the current status of the lumbar 
disability on the increased rating claim.  The Board has 
considered, but has decided, that a remand of all three 
issues on appeal is unnecessary; the record contains evidence 
adequate for the purposes of deciding the increased rating 
claim.    




II.  Veterans Claims Assistance Act

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002), was enacted.  VCAA imposed on VA 
certain notice and assistance duties.  Final regulations 
implementing VCAA were published on August 29, 2001, and they 
apply to most claims for benefits received on or after 
November 9, 2000, or not decided as of that date.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).  

Under VCAA, when a complete or substantially complete 
application for benefits is filed, VA must notify a claimant 
and his representative, if any, of any information and 
medical or lay evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2005); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
Court held that a VCAA notice must inform a claimant of any 
information and evidence not of record (1) needed to 
substantiate the claim; (2) VA will seek to provide; and (3) 
the claimant is expected to provide.  Interpreting 38 C.F.R. 
§ 3.159(b)(1), the Court also held that VA must ask him to 
submit any pertinent evidence in his possession ("fourth 
element").  

As for the duty to notify, the RO's August 2003 letter 
explained that a higher rating for lumbar disability requires 
evidence of worsened condition, particularly in the form of 
medical records.  The veteran was asked to notify VA of the 
sources of evidence pertinent to the claim, to include other 
federal agencies, employers, and medical care providers, and 
that VA would in turn make reasonable efforts to assist him 
in obtaining such evidence.  He was advised that he 
ultimately bears the burden of claim substantiation 
notwithstanding VA's duty-to-assist obligations.  

Further, through the rating decision, Statement of the Case, 
and multiple Supplemental SOCs (SSOCs), the veteran had 
notice of various regulations applicable to the claim, and 
why the claim remains denied.  A December 2002 VA letter also 
informed him of pertinent spine criteria revisions made 
earlier that year.  The 2004 SSOC informed him of the newest 
version of spine rating criteria, and as well, the fourth 
element, as it included the text of 38 C.F.R. § 3.159, from 
which this element is taken.  

Full VCAA notice was accomplished after the issuance of the 
rating decision giving rise to this appeal.  The Board finds 
no prejudicial error resulted as a result of this timing 
defect.  The Pelegrini Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the agency of original jurisdiction (AOJ) 
decision: "[W]e do not hold that . . . [a] case in which 
pre-AOJ-adjudication notice was not provided . . . must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion . . . ."  The Board interprets 
Pelegrini and discussion therein to mean that the intent and 
purpose of the law are to provide a full VCAA notice before 
the initial AOJ decision to ensure full and fair development 
of the case and to provide a claimant ample time to 
substantiate the claim.  However, the Court recognized that a 
case-by-case evaluation might be warranted at times.  

Here, the unfavorable RO decision that is the basis of this 
appeal was already decided and appeal was perfected long 
before VCAA enactment.  The Court acknowledged in Pelegrini, 
at p. 120, that where, as here, the Section 5103(a) notice 
was not mandated at the time of the initial RO decision, the 
RO did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  This was clearly provided 
here.

In fact, the veteran had more than one notice during appeal, 
as the RO sent him another VCAA letter in February 2005.  The 
veteran did not claim that VA failed to comply with notice 
requirements or that he has any evidence in his possession 
required for full and fair adjudication of this claim.  See 
Mayfield v. Nicholson, 19 Vet. App. 203 (2005).  Based upon 
such considerations, the Board finds no prejudicial defect as 
to the timing or even the substantive content of the notice.  

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The "duty to assist" 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  The record 
includes the VA medical examination findings, VA medical 
treatment records, and lay evidence in the form of the 
veteran's written statements/hearing testimony.  Again, the 
veteran did not report the existence of additional new, 
missing, pertinent records despite appropriate notice during 
appeal that he may do so.  Therefore, the Board concludes 
that VA has met its duty-to-assist obligations.   


ORDER

An increased disability evaluation for service-connected 
spondylolysis, L5, is denied.


REMAND

As much as the Board regrets further delay in the 
adjudication of this matter, it finds that additional 
evidentiary development is warranted before the claim can be 
adjudicated on its merits.  Such development would ensure 
that the veteran's due process rights, including those 
associated with the VCAA, are met.  

Agent Orange-Related Claims

The Board last reviewed this claim in June 2003.  At that 
time, the undersigned remanded the claim for evidentiary 
development which included the performance of VA C&P 
examination appropriate to the claim.  Regrettably, the Board 
did not explicitly direct that the examination(s) be 
performed by a medical doctor (M.D.).  The record reflects 
compliance with the Board's remand directives to the extent 
that the examinations concerning the agent orange claim were 
provided in mid-2004, but they were performed by a 
physician's assistant, not an M.D.  The physician's assistant 
concluded that, basically, he could not associate various 
disabilities for which the veteran is seeking service 
connection to agent orange exposure without resorting to 
conjecture and speculation.  
Based upon the C&P examination findings, the RO issued a 
Supplemental Statement of the Case in June 2004, reflecting 
unfavorable status of the claim.  In December 2004, the 
veteran's accredited service representative wrote arguing 
that the 2004 C&P examinations are inadequate for rating 
purposes.  In January 2005, the RO referred the claim to a VA 
doctor who wrote that, based upon his "review," the 
examinations were "complete and accurate and met remand 
instructions of 6/9/02.  I concur with the opinion of the 
examiner [physician's assistant]."  The RO action in January 
2005 apparently was prompted by the representative's 
argument.

Under the facts of this case, the Board is inclined to agree 
with the representative as to inadequacy of the 2004 C&P 
examination(s) for rating purposes.  Here, where one of the 
key issues before the Board is service connection (and, by 
analogy, relationship between the veteran's "injury" of 
herbicide exposure and claimed disability to the extent the 
exposure might have affected his spouse/child), it is 
problematic that the examiner was not a medical doctor 
qualified to render a specific diagnosis (or diagnoses) as to 
various claimed agent orange-related disabilities.  The fact 
that a medical doctor later expressed "concurrence" with 
the conclusion reached by a physician's assistant does not 
change the fact that the doctor himself did not physically 
examine the veteran.  Further eroding the probative value of 
the examination findings is that the medical doctor did not 
state in January 2005 whether, by "review," he meant he 
himself had reviewed the entire medical history as documented 
in the claims file, or whether he reviewed only the reports 
issued by the physician's assistant and found them 
sufficient.    

Given that the claim as to various disabilities affecting the 
veteran and the claim affecting his family (birth defects to 
children and miscarriages) are inextricably linked based upon 
common alleged cause - herbicide exposure in Vietnam - the 
Board finds that deferment of both issues pending further 
development is the most appropriate disposition at this time.

Furthermore, as to the portion of the claim alleging birth 
defects to a child and  miscarriages suffered by a spouse, 
the Board's 2003 remand order included instructions to 
inquire the veteran to submit more information and evidence 
pertaining to this issue.  The veteran was so asked in the 
RO's August 2003 letter.  The record does not reflect 
responsive communication.  As this case must be returned for 
further development, the veteran is hereby notified that he 
has additional opportunity to submit such evidence while the 
case is on remand status.  

Based upon the foregoing, the claim (issues no. 1 and 2) is 
REMANDED for the following, after which the RO should 
undertake de novo review of the claim:  

1.  Inform the veteran that he should 
provide VA with copies of any evidence - 
lay or medical - in his possession 
relevant to disabilities purportedly due 
to agent orange exposure, including 
evidence on birth defects to his child 
and miscarriages suffered by his spouse.  
He also should identify any new source(s) 
of records pertinent to the claim but not 
currently in the claims file.  Assist the 
veteran in obtaining any such records 
consistent with VCAA.  Associate any 
records obtained with the claims folder.    

2.  As the record includes VA outpatient 
treatment records, ensure that any 
missing, and more current, VA clinical 
records are obtained and associated with 
the claims folder.  

3.  After completing the above and 
obtaining as many missing records as is 
reasonably possible, schedule the veteran 
for "agent orange" VA C&P 
examination(s) by a medical doctor who 
should examine the veteran and review his 
entire medical history, and then issue a 
written report as to what disability or 
disabilities the veteran currently has 
that could be attributed to herbicide 
exposure in Vietnam.  For each diagnosis, 
the examiner should specifically state 
whether it is at least as likely as not 
(by a probability of 50 percent), less 
likely than not (by a probability less 
than 50 percent), or more likely than not 
(by a probability higher than 50 percent) 
it is etiologically related to herbicide 
exposure.    The examiner should conduct 
any appropriate diagnostic testing.  

The examination report should discuss the 
veteran's medical history as revealed 
during the examination and as reflected 
in the claims file and discuss such 
history to the extent necessary to 
adequately explain the bases or rationale 
for any etiology opinion.  If the 
examiner finds that etiology opinion(s) 
cannot be rendered without conjecture or 
speculation, then he/she should so state 
and explain why. 

Associate with the claims folder the 
examiner's report, along with copies of 
any diagnostic testing report(s).

4.  Thereafter, review the entire file 
and readjudicate the claim as to the 
agent orange-related claims.  If it is 
determined that a favorable resolution of 
the claim is not in order as to either 
issue 1 or 2 listed on the title page of 
this decision, then issue an updated 
Supplemental Statement of the Case 
(SSOC), which includes consideration of 
all evidence of record after the issuance 
of the June 2004 SSOC, and give the 
veteran and his accredited service 
representative an appropriate amount of 
time to respond to it.  Thereafter, the 
claim should be directed to the Board, if 
in order.  

The veteran is advised that a failure to report to VA medical 
examination, if scheduled, may result in the denial of his 
claim unless good cause is shown.  38 C.F.R. § 3.655 (2005).  

The purposes of this remand are to comply with due process 
requirements and for further evidentiary development of the 
claim.  At this juncture, the Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this case.  

The veteran is not required to respond until he receives 
further notice, but has the right to submit additional 
evidence and argument on the matter(s) the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


